Citation Nr: 0528703	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-15 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from October 1989 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  The veteran testified before the 
undersigned at a Travel Board hearing in June 2004.  A 
transcript of that hearing is associated with the claims 
folder.

In February 2005, the Board remanded the case to the RO for 
compliance with VCAA requirements.  The RO issued a 
supplemental statement of the case (SSOC) in July 2005.  The 
appellant has not responded to the SSOC.  The case has been 
returned to the Board and is again ready for appellate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In this case, the veteran indicates that he underwent back 
surgery to remove tumors near the spine in November and 
December of 1991, apparently at the US Army 5th General 
Hospital, Bad Cannstatt, in Stuttgart, Germany.  This 
occurred during his active period of military service.  The 
claims folder does not contain these service medical records 
(SMRs). 

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  
Specifically, VA is required to obtain the veteran's SMRs or 
other relevant service records held or maintained by a 
government entity.  38 U.S.C.A. § 5103A(c).  When VA attempts 
to obtain records from a federal department or agency, the 
efforts to obtain those records must continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2), (c)(3) (2005).  The standard for the 
VA is very high.    

Review of the claims folder reveals that the RO attempted to 
obtain SMRs but received a negative response.  A November 
2002 memorandum certified that the SMRs are unavailable.  
However, the Board observes that records of inpatient 
treatment in service are sent to the National Personnel 
Records Center (NPRC) but kept in a separate file from the 
file containing other service medical records.  The Board is 
unable to discern whether a specific request for "clinical" 
records was made or whether the specific code to request 
records of in-service inpatient treatment was used.

The Board has a heightened duty to assist when SMRs are 
unavailable.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
See also O'Hare vs. Derwinski, 1 Vet. App. 365 (1991) (where 
SMRs have been destroyed or are unavailable, the Board has a 
heightened duty to provide an explanation of reasons or bases 
for its findings).  Thus, in this case, it is appropriate to 
make every effort to obtain whatever SMRs may exist at other 
locations.  Given the importance of the inpatient SMRs at 
issue, the Board finds it necessary to remand the claim to 
ensure that all proper avenues for securing these records 
have been pursued and to afford the veteran every benefit of 
assistance from the VA.    

Moreover, the veteran himself is asked to provide any 
information that he may have regarding the location of his 
SMRs.

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to secure the 
veteran's records of inpatient 
treatment from the US Army 5th General 
Hospital dated in November and 
December of 1991.  The RO should 
ensure that it specifically ask for 
"clinical" records and that the 
request is issued under the 
appropriate request code and directed 
to the correct facility.  All attempts 
to secure these SMRs must be 
documented in the claims folder and 
comply with the VCAA.  If no records 
are available, a negative reply to 
that effect is required.  The veteran 
is asked to assist, if possible, in 
obtaining these records.     

2.	After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering any new evidence secured.  
If the disposition remains 
unfavorable, the RO should furnish the 
veteran a SSOC and afford the 
applicable opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

